DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Response to Election/Restriction filed on 9/27/2021 is acknowledged.
3.	Supplemental responses filed on 12/17/2021 and 1/5/2022 are acknowledged.
4.	Claims 18, 44, 45, 47-51 and 54-59 have been cancelled.
5.	Claims 1-17, 19-43, 46, 52 and 53 are pending in this application.  
6.	Applicant’s election without traverse of Group 1 (claims 1-43 and 46) and election without traverse of compound 18 with the structure Hy-H[Aib]EGSFTSELAT ILD[K([17-carboxy-heptadecanoyl]-isoGlu)QAARDFIAWLIQHKITD-OH as species of GLP-1/GLP-2 dual agonist or pharmaceutically acceptable salt thereof in the reply filed on 9/27/2021 is acknowledged.  The requirement is made Final in this office action.
Group 1 is drawn to a GLP-1/GLP-2 dual agonist represented by the formula: R1-X*-U-R2, wherein: R1 is a hydrogen (Hy), C1-4 alkyl, acetyl, formyl, benzoyl or trifluoroacetyl; R2 is NH2 or OH; X* is a peptide of formula I: H-X2-EG-X5-F-X7-X8-E-X10-X11-TIL-X15-X16-X17-A-X19-X20-X21-FI-X24-WL-X27-X28-X29-KIT-X33 (1) (SEQ ID NO: 3), wherein: X2 is Aib or G; X5 is T or S; X7 is T or S; X8 is S, E or D; X10 is L, M, V or Ψ; X11 is A, N or S; X15 is D or E; X16 is G, E, A or Ψ; X17 is Q, E, K, L or Ψ; X19 is A, V or S; X20 is R, K or Ψ; X21 is D, L or E; X24 is A, N or S; X27 is I, Q, K, H or Y; X28 is Q, E, A, H, Y, L, K, R or S; X29 is H, Y or Q; X33 is D or E; U is absent or a sequence of 1-15 residues, each, independently, selected from K, k, E, A, T, I, L and Ψ; the molecule contains one and only one Ψ, wherein Ψ is a residue of K, k, R, Orn, Dap or Dab in which the side chain is conjugated to a substituent having the formula Z1- 1-Z2-, wherein: Z1- is CH3-(CH2)10-22-(CO)- or HOOC-(CH2)10-22-(CO)-; and -Z2- is selected from -Zs1-, -Zs1-Zs2-, -Zs2-Zs1-, -Zs2-, -ZS3-, -ZS1-ZS3-, -ZS2-ZS3-, -ZS3-ZS1-, -ZS3-ZS2-, -ZS1-ZS2-ZS3-, -Zs1-Zs3-Zs2-, -Zs2-Zs1-Zs3-, -Zs2-Zs3-Zs1-, -Zs3-Zs1-Zs2-, -Zs3-Zs2-Zs1-, -Zs2-Zs3-Zs2-; wherein Zs1 is isoGlu, β-Ala, isoLys, or 4-aminobutanoyl; ZS2 is -(Peg3)m-, wherein m is 1, 2, or 3; and ZS3 is a peptide sequence of 1-6 amino acid residues independently selected from the group consisting of A, L, S, T, Y, Q, D, E, K, k, R, H, F and G; and wherein at least one of X5 and X7 is T; or a pharmaceutically acceptable salt thereof; and a pharmaceutical composition comprising such dual agonist or a pharmaceutically acceptable salt thereof, in admixture with a pharmaceutically acceptable carrier, excipient or vehicle.  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 1; and this too appears to be free of prior art. 
7.	Claims 1-17, 19-43, 46, 52 and 53 as filed in the amendment filed on 1/5/2022 are allowed.

Terminal Disclaimer
8.	The terminal disclaimer filed on 1/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10905745 B2 and 11130793 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 



Examiner's Comment
Rejoinder
9.	Claims 1-17, 19-43 and 46 are directed to allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 52 and 53, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/28/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
The GLP-1/GLP-2 dual agonist recited in instant claims 1-17, 19-43, 46, 52 and 53 is free of prior art.  The closest prior art is Pedersen et al (WO 2016/066818 A1, filed with IDS).  Pedersen et al teach a GLP-1/GLP-2 dual agonist of SEQ ID NO: 1, wherein the amino acid at position 29 is Thr, Ser, Lys or Arg, for example, page 5, lines 10-24.  However, there is no teaching, motivation, or other type of suggestion to modify the GLP-1/GLP-2 dual agonist in Pedersen et al and arrive at the GLP-1/GLP-2 dual agonist recited in instant claims 1-17, 19-43, 46, 52 and 53.  Therefore, the GLP-1/GLP-2 dual agonist recited in instant claims 1-17, 19-43, 46, 52 and 53 is both novel and unobvious over the prior arts of record.  And the claimed GLP-1/GLP-2 dual agonist is markedly different from what exists in nature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-17, 19-43, 46, 52 and 53 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658